Pabker, J.
The desire of prosecutor is to review a conviction before the recorder of drunken driving, on the ground that said recorder was without jurisdiction because the complaint had not been made within twenty-four hours after the offense.
What happened was that prosecutor was arrested on October 11th by a police officer for drunken driving, at the scene of an accident; was brought promptly before the recorder; released on what seems to have been cash bail, for appearance on October 30th, and on that date a complaint of drunken driving was filed, and warrant issued.
For prosecutor it is claimed that the complaint should have been lodged within twenty-four hours after the arrest; but I cannot find any such requirement in the statute. The twenty-four hours clause relates solely to a limit of “detention,” i. e., temporary deprivation of liberty. As regards the time limit on commencement of an action for the statutory penalty provided by R. S. 39:4-50; N. J. S. A. 39:4-50, *308either by summons or warrant, the statute applicable is R. S. 39:5-3; N. J. S. A. 39:5-3, which fixes a time limit of thirty days after the commission of the offense. In the present case the warrant issued after nineteen days, and well within the time limit.
Allocatur of certiorari is therefore denied.